             Case 1:21-cv-01622-CM Document 5 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRONX MIRACLE GOSPEL TABERNACLE
WORD OF FAITH MINISTRIES, INC., et al.,

                             Plaintiffs,                            21-CV-1622 (CM)

                     -against-                        ORDER DIRECTING PAYMENT OF FEE
                                                            OR IFP APPLICATION
DEBORAH J. PIAZZA, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs Keith Elijah Thompson, Yvonne Mae Thompson, Jeannette Y. Brown, and

Bernel Arthur Richardson bring this action pro se on behalf of their church, Bronx Miracle

Gospel Tabernacle (BMGT), and other members of BMGT. 1 Plaintiffs electronically signed the

complaint.

       To proceed with a civil action in this Court, a plaintiff must either pay $402.00 in fees – a

$350.00 filing fee plus a $52.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application. See

28 U.S.C. §§ 1914, 1915.

       Plaintiffs submitted the complaint but only Richardson filed an IFP application. Within

thirty days of the date of this order, the remaining three Plaintiffs must either pay the $402.00 in

fees or each plaintiff must complete and submit the attached IFP application. If the remaining


       1
          As nonlawyers, Plaintiffs can only represent their own interests. See 28 U.S.C. § 1654;
Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir. 2007) (quoting Eagle Assocs. v. Bank of
Montreal, 926 F.2d 1305, 1308 (2d Cir. 1991)) (noting that § 1654 “allow[s] two types of
representation: ‘that by an attorney admitted to the practice of law by a governmental regulatory
body, and that by a person representing himself’”). Thus, Plaintiffs cannot bring claims on behalf
of their church or other church members. Those claims must be dismissed, unless an attorney
appears on behalf of BMTG and BMTG members.
            Case 1:21-cv-01622-CM Document 5 Filed 03/02/21 Page 2 of 2




three Plaintiffs submit IFP applications, each application should be labeled with docket number

21-CV-1622 (CM). If the Court grants the IFP applications, Plaintiffs will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

         Accordingly, within thirty days of the date of this order, Plaintiffs must either pay the

$402.00 in fees or each submit an IFP application on his or her own behalf. If each Plaintiff

submits an IFP application, it should be labeled with docket number 21-CV-1622 (CM). If the

Court grants the IFP applications, Plaintiffs will be permitted to proceed without prepayment of

fees. See 28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to mail a copy of this order to each Plaintiff at BMGT’s

address, noting service on the docket. No summons shall issue at this time. If Plaintiffs comply

with this order, the case shall be processed in accordance with the procedures of the Clerk’s

Office. If any of the three Plaintiffs fail to submit an IFP application, that Plaintiff’s claims will

be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     March 2, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
